


WALGREEN CO.
LONG-TERM PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT




EMPLOYEE:


AWARD DATE:


TOTAL NUMBER OF RESTRICTED STOCK UNITS:


VESTING DATE:




This document (referred to below as the “Agreement” or the “Award Agreement”)
spells out the terms and conditions of the Restricted Stock Unit Award provided
by Walgreen Co., an Illinois corporation (the “Company”), to the individual
employee designated above (the “Employee”) pursuant to the Walgreen Co.
Long-Term Performance Incentive Plan and related plan documents (the “Plan”) on
and as of the Award Date designated above.  Except as otherwise defined herein,
capitalized terms used in this Agreement have the respective meanings set forth
in the Plan.


The parties hereto agree as follows:


1. Grant of Restricted Stock Units.  Pursuant to the approval and direction of
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
under Sections 3.2, 5 and 6 of the Plan, the Company hereby grants to the
Employee, the number of restricted stock units specified above (the “Restricted
Stock Units”), subject to the terms and conditions of the Plan and this
Agreement.
 
2. Restrictions.  The Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law.  The Employee shall have no rights in the
shares of Company common stock (the “Common Stock”) underlying the Restricted
Stock Units until the termination of the applicable Period of Restriction (as
defined in Section 4 below) or as otherwise provided in the Plan or this
Agreement.  The Employee shall not have any voting rights with respect to the
Restricted Stock Units.
 
3. Restricted Stock Unit Account and Dividend Equivalents.  The Company shall
maintain an account (the “Account”) on its books in the name of the
Employee.  Such Account shall reflect the number of Restricted Stock Units
awarded to the Employee as well as any additional Restricted Stock Units
credited as a result of dividend equivalents, administered as follows:
 
(a) The Account shall be for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company’s general assets with respect to
such Account.
 
(b) As of each record date with respect to which a cash dividend is to paid with
respect to shares of Common Stock, the Company shall credit the Employee’s
Account with an equivalent amount of Restricted Stock Units based upon the value
of Common Stock on such date.
 
(c) If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee’s outstanding Restricted Stock Units been shares of Common
Stock.
 
(d) Additional Restricted Stock Units credited via dividend equivalents shall
vest or be forfeited at the same time as the Restricted Stock Units to which
they relate.
 
4. Period of Restriction.  Subject to the provisions of the Plan and this
Agreement, unless vested or forfeited earlier as described in Section 5, 6, 7 or
8 of this Agreement, as applicable, the Restricted Stock Units awarded hereunder
shall become vested and settled as described in Section 9 below, as of the
vesting date or dates indicated in the introduction to this Agreement.  The
period prior to the vesting date with respect each Restricted Stock Unit is
referred to as the “Period of Restriction.”
 
5. Vesting upon Termination due to Disability or Death.  If, while the
Restricted Stock Units are subject to a Period of Restriction, the Employee
terminates employment with the Company (or a Subsidiary of the Company if the
Employee is then in the employ of such Subsidiary) by reason of Disability (as
defined in the Plan) or death, then any portion of the Restricted Stock Units
subject to a Period of Restriction shall become fully vested as of the date of
employment termination without regard to the Period of Restriction set forth in
Section 4 of this Agreement.  The term “Subsidiary” is defined in the Plan and
means a corporation with respect to which the Company directly or indirectly
owns 50% or more of the voting power. Any Restricted Stock Units becoming vested
by reason of the Employee’s death or Disability shall be settled on the date of
the Employee’s separation from service (within the meaning of Internal Revenue
Code (“Code”) Section 409A), or as soon as practicable thereafter, but in no
event later than 90 days after such date; provided, however, to the extent
required under Code Section 409A, if the Employee is a specified employee
(within the meaning of Code Section 409A at the time payment is to be made),
payment shall not be made until the date which is six months after the
Employee’s separation from service.
 
6. Vesting upon Termination due to Retirement.  If, while the Restricted Stock
Units are subject to a Period of Restriction, the Employee terminates employment
with the Company (or a Subsidiary of the Company if the Employee is then in the
employ of such Subsidiary) by reason of Retirement (as defined in the Plan),
then a pro-rated portion of the Restricted Stock Units subject to a Period of
Restriction shall become fully vested as of the date of employment termination
without regard to the Period of Restriction set forth in Section 4 of this
Agreement.  Such pro-rated portion shall equal the number of Restricted Stock
Units, multiplied by a fraction equal to the number of full months completed
between the Award Date and the Employee’s retirement date, divided by the number
of full months from the Award Date through the Vesting Date.  The remaining
Restricted Stock Units shall be forfeited as of the Employee’s termination of
employment due to Retirement. Any Restricted Stock Units becoming vested by
reason of the Employee’s Retirement shall be settled on the date of the
Employee’s separation from service (within the meaning of Internal Revenue Code
Section 409A), or as soon as practicable thereafter, but in no event later than
90 days after such date; provided, however, to the extent required under Code
Section 409A, if the Employee is a specified employee (within the meaning of
Code Section 409A at the time payment is to be made), payment shall not be made
until date which is six months after the Employee’s separation from service.
 
7. Forfeiture upon Termination due to Reason other than Retirement, Disability
or Death.  If, while the Restricted Stock Units are subject to a Period of
Restriction, the Employee’s employment with the Company (or a Subsidiary of the
Company if the Employee is then in the employ of such Subsidiary) terminates for
a reason other than the Employee’s Retirement, Disability or death, then the
Employee shall forfeit any portion of the Restricted Stock Units that is subject
to a Period of Restriction on the date of such employment termination.
 
8. Vesting upon Change in Control.  In the event of a “Change in Control” of the
Company, as defined in Section 11.2 of the Plan, pursuant to Section 11.1 of the
Plan the Restricted Stock Units shall cease to be subject to the Period of
Restriction set forth in Section 4 of this Agreement. If the Change in Control
is not also considered a change in control within the meaning of Internal
Revenue Code Section 409A, then the Restricted Stock Units shall become vested
on the date of the Change in Control, but settlement shall not occur until the
earlier of the Participant’s separation from service (within the meaning of Code
Section 409A), or the vesting date indicated in the introduction to the
Agreement.
 


9. Settlement of Vested Restricted Stock Units.  Subject to the requirements of
Sections 12 and 13 below, as promptly as practicable after Restricted Stock
Units cease to be subject to a Period of Restriction in accordance with Section
4, 5, or 6 of this Agreement, the Company shall transfer to the Employee one
share of Common Stock for each Restricted Stock Unit becoming vested at such
time net of any applicable tax withholding requirements that are necessary to
satisfy withholding taxes in accordance with Section 12 below.  The Employee
shall have no rights as a stockholder with respect to the Restricted Stock Units
awarded hereunder prior to the date of issuance to the Employee of a certificate
or certificates for such shares.  Certificates for the shares of Common Stock
shall be issued and delivered to the Employee, the Employee’s legal
representative, or a brokerage account for the benefit of the Employee, as the
case may be, or such shares may be held in book entry form.  Restricted Stock
Units payable under this Agreement are intended to be exempt from Internal
Revenue Code Section 409A under the exemption for short-term
deferrals.  Accordingly, and subject to Sections 5 and 6 above, Restricted Stock
Units will be settled no later than the 15th day of the third month following
the later of (i) the end of the Employee’s taxable year in which the Restricted
Stock Units cease to be subject to a Period of Restriction, or (ii) the end of
the fiscal year of the Company in which the Restricted Stock Units cease to be
subject to a Period of Restriction.
 
10. Settlement Following Change in Control.  Notwithstanding any provision of
this Agreement to the contrary, in connection with or after the occurrence of a
Change in Control as defined in Section 11.2 of the Plan, the Company may, in
its sole discretion, fulfill its obligation with respect to all or any portion
of the Restricted Stock Units that cease to be subject to a Period of
Restriction in accordance with Section 8 above, by:
 
(a) delivery of (i) the number of shares of Common Stock that corresponds with
the number of Restricted Stock Units that have ceased to be subject to a Period
of Restriction or (ii) such other ownership interest as such shares of Common
Stock that correspond with the vested Restricted Stock Units may be converted
into by virtue of the Change in Control transaction in accordance with Section 9
above;
 
(b) payment of cash in an amount equal to the fair market value of the Common
Stock that corresponds with the number of vested Restricted Stock Units at that
time; or
 
(c) delivery of any combination of shares of Common Stock (or other converted
ownership interest) and cash having an aggregate fair market value equal to the
fair market value of the Common Stock that corresponds with the number of
Restricted Stock Units that have become vested at that time.
 
11. Adjustment in Capitalization.  In the event of any change in the Common
Stock of the Company, the provisions of Section 10.2 of the Plan shall govern
such that the number of Restricted Stock Units subject to this Agreement shall
be equitably adjusted by the Committee.
 
12. Tax Withholding.  Whenever a Period of Restriction applicable to the
Employee’s rights to some or all of the Restricted Stock Units lapses as
provided in Section 4, 5, 6 or 8 of this Agreement, the Company or its agent
shall notify the Employee of the related amount of tax that must be withheld
under applicable tax laws. Regardless of any action the Company, any Subsidiary
of the Company, or the Employee’s employer takes with respect to any or all
income tax, social security, payroll tax, payment on account or other
tax-related withholding (“Tax”) that the Employee is required to bear pursuant
to all applicable laws, the Employee hereby acknowledges and agrees that the
ultimate liability for all Tax is and remains the responsibility of the
Employee.
 
Prior to receipt of any shares that correspond to Restricted Stock Units that
vest in accordance with this Agreement, the Employee shall pay or make adequate
arrangements satisfactory to the Company and/or any Subsidiary of the Company to
satisfy all withholding and payment on account obligations of the Company and/or
any Subsidiary of the Company.  In this regard, the Company shall sell or
arrange for the sale of Common Stock that the Employee is due to acquire to
satisfy the withholding obligation for Tax and/or withhold any Common
Stock.  Finally, the Employee agrees to pay the Company or any Subsidiary of the
Company any amount of any Tax that the Company or any Subsidiary of the Company
may be required to withhold as a result of the Employee’s participation in the
Plan that cannot be satisfied by the means previously described.  The Company
may refuse to deliver Common Stock if the Employee fails to comply with its
obligations in connection with the tax as described in this section.


The Company advises the Employee to consult his or her legal and/or tax advisors
with respect to the tax consequences for the Employee under the Plan.


13. Securities Laws.  This award is a private offer that may be accepted only by
an individual who is an employee of the Company or a Subsidiary of the Company
and who satisfies the eligibility requirements outlined in the Plan and the
Committee’s administrative procedures.  If a Registration Statement under the
Securities Act of 1933, as amended, is not in effect with respect to the shares
of Common Stock to be issued pursuant to this Agreement, the Employee hereby
represents that he or she is acquiring the shares of Common Stock for investment
and with no present intention of selling or transferring them and that he or she
will not sell or otherwise transfer the shares except in compliance with all
applicable securities laws and requirements of any stock exchange on which the
shares of Common Stock may then be listed.
 
14. No Employment or Compensation Rights.  Participation in the Plan is subject
to all of the terms and conditions of the Plan and this Agreement.  This
Agreement shall not confer upon the Employee any right to continuation of
employment by the Company or its Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or its Subsidiaries’ right to terminate
Employee’s employment at any time.  Neither the Plan nor this Agreement forms
any part of any contract of employment between the Company or any Subsidiary and
the Employee, and neither the Plan nor this Agreement confers on the Employee
any legal or equitable rights (other than those related to the Restricted Stock
Unit award) against the Company or any Subsidiary or directly or indirectly
gives rise to any cause of action in law or in equity against the Company or any
Subsidiary.
 
15. Plan Terms and Committee Authority.  This Agreement and the rights of the
Employee hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan.  It is expressly
understood that the Committee is authorized to administer, construe and make all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon Employee.  Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan.  The
Employee hereby acknowledges receipt of a copy of the Plan and this Agreement.
 
16. Non-Competition, Non-Solicitation and Confidentiality.  As a condition to
the receipt of this Restricted Stock Unit award, the Employee must agree to the
terms and conditions set forth in the Non-Competition, Non-Solicitation and
Confidentiality Agreement attached hereto as Exhibit A by executing that
Agreement.  Failure to execute and return the Non-Competition, Non-Solicitation
and Confidentiality Agreement within 120 days of the Award Date shall constitute
a decision by the Employee to decline to accept this Restricted Stock Unit
award.
 
17. Amendment or Modification, Waiver.  Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless such amendment or
waiver is agreed to in writing, signed by the Employee and by a duly authorized
officer of the Company. No waiver of any condition or provision of this
Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same time, any prior time or any subsequent time.
 
18. Governing Law and Jurisdiction.  This Agreement is governed by the
substantive and procedural laws of the state of Illinois.  The Employee and the
Company shall submit to the exclusive jurisdiction of, and venue in, the courts
in Illinois in any dispute relating to this Agreement.
 
****
 
Please sign the attached Exhibit A to confirm your agreement to be bound by the
terms and conditions set forth in Exhibit A, and to acknowledge your receipt of
the Plan and this Award Agreement and your acceptance of the Restricted Stock
Unit award issued hereunder.
 
[Missing Graphic Reference]
                                                           Very truly yours,
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


WALGREEN CO. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT


This Exhibit forms a part of the Restricted Stock Unit Award Agreement covering
Restricted Stock Units awarded to an employee of Walgreen Co. or one of its
subsidiary companies (hereinafter referred to as “Employee’’ and the “Company”).
 
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
 
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and
 
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
 
NOW THEREFORE, in consideration of the Restricted Stock Unit award issued to
Employee pursuant the Award Agreement to which this is attached as Exhibit A,
Employee agrees to the following:
 
1.           Non-Disclosure And Non-Use.  Employee agrees not to disclose any
Confidential Information, as defined below, to any person or entity other than
the Company, either during or after Employee’s employment, without the Company’s
prior written consent.  Employee further agrees not to use any Confidential
Information, either during or at any time after his or her employment, without
the Company’s prior written consent, except as may be necessary to perform his
or her job duties during employment with the Company.
 
Confidential Information means information not generally known by the public
about processes, systems, products, services, including proposed products and
services, business information, know-how, or trade secrets of the
Company.  Confidential Information includes, but is not limited to, the
following:
 
(a)           Customer records, identity of vendors, suppliers, or landlords,
profit and performance reports, prices, selling and pricing procedures and
techniques, and financing methods of the Company;
 
(b)           Customer lists and information pertaining to identities of the
customers, their special demands, and their past, current and anticipated
requirements for the products or services of the Company;
 
(c)           Specifications, procedures, policies, techniques, manuals,
databases and all other information pertaining to products or services of the
Company, or of others for which the Company has assumed an obligation of
confidentiality;
 
(d)           Business or marketing plans, accounting records, financial
statements and information, and projections of the Company;
 
(e)           Software developed or used by the Company;
 
(f)           Information related to the Company’s retailing, distribution or
administrative facilities; and
 
(g)           Any other information identified or defined as confidential
information by Company policy.
 
2.           Non-Competition and Non-Solicitation.  In order to protect the
legitimate business interests and goodwill of the Company, and to protect
Confidential Information, Employee covenants and agrees that for the entire
period of his or her employment with the Company, and for one year after the
termination of such employment by either party for any reason, Employee will
not:
 
(a)           contact any Customer of the Company for the benefit of a Competing
Business or interfere with, or attempt to disrupt the relationship, contractual,
or otherwise, between the Company and any of its Customers.


(b)           hire employees of the Company.  This restriction includes without
limitation a prohibition on directly or indirectly employing, or knowingly
permitting any Person or business directly or indirectly controlled by Employee,
regardless of whether such Person or business is a Competing Business, from
employing, any person who is employed by the Company.  For the period following
the termination of Employee's employment with the Company, the term "employee"
means an individual employed by the Company as of the date of, or within 90 days
of, Employee's last day worked for the Company.


(c)           solicit employees of the Company.  This restriction includes
without limitation a prohibition on directly or indirectly (i) interfering with,
or attempting to disrupt the relationship, contractual, or otherwise, between
the Company and any of its employees, and (ii) soliciting, inducing, or
attempting to induce employees of the Company to terminate employment with the
Company.


(d)           compete with the Company.  This restriction includes without
limitation a prohibition on directly or indirectly engaging or investing in,
owning, managing, operating, financing, controlling, participating in the
ownership, management, operation, financing or control of, or being associated
or in any manner connected with, any Competing Business, whether as a
consultant, independent contractor, agent, employee, officer, partner, director,
shareholder (except (i) limited partnership investments in private equity funds
which may invest in venture capital-backed companies (where Employee's
investment represents less than 1% percent ownership interest of any such
company) or (ii) investments of less than 1% ownership interest of the
outstanding securities of a corporation or other entity whose securities are
listed on a stock exchange or quotation system and such entity files periodic
reports with the Securities and Exchange Commission), distributor,
representative, or otherwise, alone or in association with any other
Person(s).  Notwithstanding the foregoing, Employee may render services for a
Competing Business if:  such service does not conflict with any other
restrictions noted in this Paragraph 2; the Competing Business is diversified,
and Employee becomes employed in a part of the business that is not in direct or
indirect competition with Company; and, prior to the Employee beginning
employment with the Competing Business, the Company receives written assurances
satisfactory to the Company, from both the Competing Business and Employee, that
Employee will not render services directly or indirectly in connection with any
product, system, service, or process of any person or organization which is the
same as, comparable to, or competes directly or indirectly with a product,
system, service, or process of the Company


Employee agrees that the restrictions contained in paragraphs 2(a), 2(b), and
2(c) have no geographic limitation.  Employee agrees that the restrictions
contained in Paragraph 2(d) are geographically limited to (a) the entirety of
the United States and (b) any other country if the Company conducts business
within such country at any time during Employee's employment with the Company.


Employee acknowledges that (i) the Company's business is and following the date
hereof will be national in scope, (ii) the Company's products and services are
and following the date hereof will be marketed throughout the United States and
(iii) the Company has competed and following the date hereof will compete with
other businesses that are or could be located in any part of the United
States.  Employee further covenants and agrees that restrictive covenants
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company because of the nature and scope of
the Company's business.


If a court or arbitrator of competent jurisdiction determines that one or more
of the provisions of this Paragraph 2 are invalid, illegal, or unenforceable for
any reason, then such provision or provisions shall be deemed to be reduced in
scope or length, as the case may be, to the extent required to make this
Paragraph enforceable.  If Employee violates the provisions of this Paragraph 2,
the periods described therein shall be extended by that number of days which
equals the aggregate of all days during which at any time any such violations
occurred.


For purposes of this Paragraph 2, the following definitions shall apply:


(1)           “Competing Business” means any business engaged in by any Person
that is in competition with any business engaged in by the Company (“Company
Business”) during the term of Employee’s employment with the Company; provided
that the foregoing shall only apply to any Company Business with respect to
which Employee possesses Confidential Information and is substantially engaged
or provides substantial support during Employee’s employment with the Company.


(2)           “Customer” means any patient or other customer or prospective
customer of any Company business unit with respect to which Employee is
substantially engaged or provides substantial support during Employee’s
employment with the Company.


(3)           “Person” means any individual, corporation, partnership, limited
liability company or other entity.


For purpose of this Agreement, Employee’s effective date of termination of
employment with the Company shall mean the later of: the Employee’s last day
worked for the Company, or the end of any period of severance paid to
the  Employee, regardless of whether such severance is paid as salary
continuation, or in one lump sum. Notwithstanding the foregoing, if the
Employee’s position is eliminated or otherwise ends in connection with a
workforce reduction ( including any voluntary separation program), then the
restrictions described in Paragraph 2(d) above shall end as of the later of six
months following the Employee’s last day worked or the end of any severance
period.
 
Notwithstanding the foregoing provisions of this Paragraph 2 and the remainder
of this Agreement, the non-competition provisions of Paragraph 2(d) above shall
not restrict Employee from performing legal services as a licensed attorney for
a Competing Business to the extent that the attorney licensure requirements in
the applicable jurisdiction do not permit Employee to agree to the otherwise
applicable restrictions of Paragraph 2(d).
 
3.           Non-Inducement.  Employee agrees that during the term of his or her
employment and for one year following the Employee’s termination of employment,
Employee will not directly or indirectly assist or encourage any Person or
entity in carrying out any activity that would be prohibited by the provisions
of this Agreement if such activity were carried out by Employee.
 
4.           Property.  Employee agrees that upon leaving the employment of the
Company, he or she will not take with him or her any of the Company’s property,
including Confidential Information and trade secrets, regardless of the form in
which it was held or acquired by Employee, and will immediately return to the
Company any and all documents, notes, records, notebooks, mobile telephones,
cellular telephones, computers, PDAs (personal digital assistants), portable
digital storage devices, and similar repositories of or containing or relating
to Confidential Information and Company trade secrets, and including, but not
limited to, all copies, notes or abstracts thereof.
 
5.           Consideration and Acknowledgments.  Employee acknowledges and
agrees that the covenants described in Paragraphs 1 through 4 of this Agreement
are essential terms, and the underlying restricted stock unit award would not be
provided by the Company in the absence of these covenants.  Employee further
acknowledges that these covenants are supported by adequate consideration as set
forth in this Agreement, that full compliance with these covenants will not
prevent Employee from earning a livelihood following the termination of his or
her employment, and that these covenants do not place undue restraint on
Employee and are not in conflict with any public interest.  Employee further
acknowledges and agrees that Employee fully understands these covenants, has had
full and complete opportunity to discuss and resolve any ambiguities or
uncertainties regarding these covenants before signing this Agreement, that
these covenants are reasonable and enforceable in every respect, and has
voluntarily agreed to comply with these covenants for their stated
term.  Employee agrees that in the event he or she is offered employment with a
Competing Business at any time in the future, Employee shall immediately notify
the Competing Business of the existence of the covenants set forth in Paragraphs
1 through 4 above.
 
6.           Enforcement of This Agreement.  Employee acknowledges that
compliance with the covenants set forth in Paragraphs 1 through 4 of this
Agreement is necessary to enable the Company to maintain its competitive
position, and that any actual or threatened breach of these covenants will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law.  In the event of any actual or threatened breach
of these covenants, the Company shall be entitled to injunctive relief,
including the right to a temporary restraining order, and other relief,
including damages, as may be proper along with the Company’s attorneys’ fees and
court costs.  The foregoing stipulated damages and remedies of the Company are
in addition to, and not to the exclusion of, any other damages the Company may
be able to prove.  In addition, if any court shall at any time hold these
covenants to be unenforceable or unreasonable in scope, territory or period of
time, then the scope, territory or period of time of the covenants shall be that
determined by the court to be reasonable.  Employee consents to the jurisdiction
of the Circuit Court of Lake or Cook County, Illinois for purposes of the
enforcement of this agreement.
 
7.           Severability.  If any phrase or provision of this Agreement is
declared invalid or unenforceable by a court of competent jurisdiction, such
phrase, clause or provision shall be deemed severed from this Agreement, but
will not affect the enforceability of any other provisions of this Agreement,
which shall otherwise remain in full force and effect.  If any restriction or
limitation in this Agreement is deemed to be unreasonable, unenforceable or
unduly restrictive by a court of competent jurisdiction, it shall not be
stricken in its entirety and held totally void and unenforceable, but shall
remain effective to the maximum extent permissible as determined by said court.
 
8.           Entire Agreement.  Except as provided in (1) and (2) below, this
Agreement represents the entire agreement between the parties covering
confidentiality, non-competition and non-solicitation restrictions, and it
supersedes and renders null and void all prior agreements (or any portions
thereof), arrangements or communications between the parties covering such
restrictions, whether oral or written.  In particular, to the extent Employee
has signed more than one version of this Agreement in connection with restricted
stock unit awards for multiple years, the latest of such executed Agreements
shall apply.  The terms of this Agreement may not be altered or modified except
by written agreement of Employee and the Company.  Notwithstanding the
foregoing:
 
(1) to the extent that, pursuant to an employment contract or otherwise,
Employee is currently or in the future becomes subject to any similar
obligations that are more restrictive in any respects than Employee’s
obligations under this Agreement, then the more restrictive terms shall govern;
and
 
(2)  this Agreement in no way limits or changes the Company’s obligations to
Employee in regard to severance and any other specified matters under any
employment, severance or similar agreement that may now or in the future be in
place between the Company (or any predecessor or successor company) and
Employee.
 
9.           Notification.  Employee further agrees that the Company may notify
anyone later employing him or her of the existence and provisions of this
Agreement.
 
10.           Successors and Assigns.  This Agreement shall be enforceable by
the Company and its successors and permitted assigns.
 
11.           General.  Employee agrees that:
 
(a)           Waiver of any of the provisions of this Agreement by the Company
in any particular instance shall not be deemed to be a waiver of any provision
in any other instance and/or of the Company’s other rights at law or under this
Agreement;
 
(b)           The provisions of this Agreement shall be considered severable;
 
(c)           This Agreement shall accrue to and be binding upon the Company and
Employee; and
 
(d)           The captions in this Agreement shall be for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
12.           Governing Law.  The law of the State of Illinois shall govern this
Agreement without regard to its choice of law provisions.
 
By my signature below, I acknowledge receipt of the Restricted Stock Unit
Agreement to which this Agreement is attached as Exhibit A, and I and agree to
the terms and conditions expressed in this Non-Competition, Non-Solicitation and
Confidentiality Agreement.
 
Employee Name :      
 
PLEASE KEEP THIS COPY FOR YOUR RECORDS
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


WALGREEN CO. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT


This Exhibit forms a part of the Restricted Stock Unit Award Agreement covering
Restricted Stock Units awarded to an employee of Walgreen Co. or one of its
subsidiary companies (hereinafter referred to as “Employee’’ and the “Company”).
 
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
 
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and
 
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
 
NOW THEREFORE, in consideration of the Restricted Stock Unit award issued to
Employee pursuant the Award Agreement to which this is attached as Exhibit A,
Employee agrees to the following:
 
1.           Non-Disclosure And Non-Use.  Employee agrees not to disclose any
Confidential Information, as defined below, to any person or entity other than
the Company, either during or after Employee’s employment, without the Company’s
prior written consent.  Employee further agrees not to use any Confidential
Information, either during or at any time after his or her employment, without
the Company’s prior written consent, except as may be necessary to perform his
or her job duties during employment with the Company.
 
Confidential Information means information not generally known by the public
about processes, systems, products, services, including proposed products and
services, business information, know-how, or trade secrets of the
Company.  Confidential Information includes, but is not limited to, the
following:
 
(a)           Customer records, identity of vendors, suppliers, or landlords,
profit and performance reports, prices, selling and pricing procedures and
techniques, and financing methods of the Company;
 
(b)           Customer lists and information pertaining to identities of the
customers, their special demands, and their past, current and anticipated
requirements for the products or services of the Company;
 
(c)           Specifications, procedures, policies, techniques, manuals,
databases and all other information pertaining to products or services of the
Company, or of others for which the Company has assumed an obligation of
confidentiality;
 
(d)           Business or marketing plans, accounting records, financial
statements and information, and projections of the Company;
 
(e)           Software developed or used by the Company;
 
(f)           Information related to the Company’s retailing, distribution or
administrative facilities; and
 
(g)           Any other information identified or defined as confidential
information by Company policy.
 
2.           Non-Competition and Non-Solicitation.  In order to protect the
legitimate business interests and goodwill of the Company, and to protect
Confidential Information, Employee covenants and agrees that for the entire
period of his or her employment with the Company, and for one year after the
termination of such employment by either party for any reason, Employee will
not:
 
(a)           contact any Customer of the Company for the benefit of a Competing
Business or interfere with, or attempt to disrupt the relationship, contractual,
or otherwise, between the Company and any of its Customers.


(b)           hire employees of the Company.  This restriction includes without
limitation a prohibition on directly or indirectly employing, or knowingly
permitting any Person or business directly or indirectly controlled by Employee,
regardless of whether such Person or business is a Competing Business, from
employing, any person who is employed by the Company.  For the period following
the termination of Employee's employment with the Company, the term "employee"
means an individual employed by the Company as of the date of, or within 90 days
of, Employee's last day worked for the Company.


(c)           solicit employees of the Company.  This restriction includes
without limitation a prohibition on directly or indirectly (i) interfering with,
or attempting to disrupt the relationship, contractual, or otherwise, between
the Company and any of its employees, and (ii) soliciting, inducing, or
attempting to induce employees of the Company to terminate employment with the
Company.


(d)           compete with the Company.  This restriction includes without
limitation a prohibition on directly or indirectly engaging or investing in,
owning, managing, operating, financing, controlling, participating in the
ownership, management, operation, financing or control of, or being associated
or in any manner connected with, any Competing Business, whether as a
consultant, independent contractor, agent, employee, officer, partner, director,
shareholder (except (i) limited partnership investments in private equity funds
which may invest in venture capital-backed companies (where Employee's
investment represents less than 1% percent ownership interest of any such
company) or (ii) investments of less than 1% ownership interest of the
outstanding securities of a corporation or other entity whose securities are
listed on a stock exchange or quotation system and such entity files periodic
reports with the Securities and Exchange Commission), distributor,
representative, or otherwise, alone or in association with any other
Person(s).  Notwithstanding the foregoing, Employee may render services for a
Competing Business if:  such service does not conflict with any other
restrictions noted in this Paragraph 2; the Competing Business is diversified,
and Employee becomes employed in a part of the business that is not in direct or
indirect competition with Company; and, prior to the Employee beginning
employment with the Competing Business, the Company receives written assurances
satisfactory to the Company, from both the Competing Business and Employee, that
Employee will not render services directly or indirectly in connection with any
product, system, service, or process of any person or organization which is the
same as, comparable to, or competes directly or indirectly with a product,
system, service, or process of the Company


Employee agrees that the restrictions contained in paragraphs 2(a), 2(b), and
2(c) have no geographic limitation.  Employee agrees that the restrictions
contained in Paragraph 2(d) are geographically limited to (a) the entirety of
the United States and (b) any other country if the Company conducts business
within such country at any time during Employee's employment with the Company.


Employee acknowledges that (i) the Company's business is and following the date
hereof will be national in scope, (ii) the Company's products and services are
and following the date hereof will be marketed throughout the United States and
(iii) the Company has competed and following the date hereof will compete with
other businesses that are or could be located in any part of the United
States.  Employee further covenants and agrees that restrictive covenants
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company because of the nature and scope of
the Company's business.


If a court or arbitrator of competent jurisdiction determines that one or more
of the provisions of this Paragraph 2 are invalid, illegal, or unenforceable for
any reason, then such provision or provisions shall be deemed to be reduced in
scope or length, as the case may be, to the extent required to make this
Paragraph enforceable.  If Employee violates the provisions of this Paragraph 2,
the periods described therein shall be extended by that number of days which
equals the aggregate of all days during which at any time any such violations
occurred.


For purposes of this Paragraph 2, the following definitions shall apply:


(1)           “Competing Business” means any business engaged in by any Person
that is in competition with any business engaged in by the Company (“Company
Business”) during the term of Employee’s employment with the Company; provided
that the foregoing shall only apply to any Company Business with respect to
which Employee possesses Confidential Information and is substantially engaged
or provides substantial support during Employee’s employment with the Company.


(2)           “Customer” means any patient or other customer or prospective
customer of any Company business unit with respect to which Employee is
substantially engaged or provides substantial support during Employee’s
employment with the Company.


(3)           “Person” means any individual, corporation, partnership, limited
liability company or other entity.


For purpose of this Agreement, Employee’s effective date of termination of
employment with the Company shall mean the later of: the Employee’s last day
worked for the Company, or the end of any period of severance paid to
the  Employee, regardless of whether such severance is paid as salary
continuation, or in one lump sum. Notwithstanding the foregoing, if the
Employee’s position is eliminated or otherwise ends in connection with a
workforce reduction ( including any voluntary separation program), then the
restrictions described in Paragraph 2(d) above shall end as of the later of six
months following the Employee’s last day worked or the end of any severance
period.
 
Notwithstanding the foregoing provisions of this Paragraph 2 and the remainder
of this Agreement, the non-competition provisions of Paragraph 2(d) above shall
not restrict Employee from performing legal services as a licensed attorney for
a Competing Business to the extent that the attorney licensure requirements in
the applicable jurisdiction do not permit Employee to agree to the otherwise
applicable restrictions of Paragraph 2(d).
 
3.           Non-Inducement.  Employee agrees that during the term of his or her
employment and for one year following the Employee’s termination of employment,
Employee will not directly or indirectly assist or encourage any Person or
entity in carrying out any activity that would be prohibited by the provisions
of this Agreement if such activity were carried out by Employee.
 
4.           Property.  Employee agrees that upon leaving the employment of the
Company, he or she will not take with him or her any of the Company’s property,
including Confidential Information and trade secrets, regardless of the form in
which it was held or acquired by Employee, and will immediately return to the
Company any and all documents, notes, records, notebooks, mobile telephones,
cellular telephones, computers, PDAs (personal digital assistants), portable
digital storage devices, and similar repositories of or containing or relating
to Confidential Information and Company trade secrets, and including, but not
limited to, all copies, notes or abstracts thereof.
 
5.           Consideration and Acknowledgments.  Employee acknowledges and
agrees that the covenants described in Paragraphs 1 through 4 of this Agreement
are essential terms, and the underlying restricted stock unit award would not be
provided by the Company in the absence of these covenants.  Employee further
acknowledges that these covenants are supported by adequate consideration as set
forth in this Agreement, that full compliance with these covenants will not
prevent Employee from earning a livelihood following the termination of his or
her employment, and that these covenants do not place undue restraint on
Employee and are not in conflict with any public interest.  Employee further
acknowledges and agrees that Employee fully understands these covenants, has had
full and complete opportunity to discuss and resolve any ambiguities or
uncertainties regarding these covenants before signing this Agreement, that
these covenants are reasonable and enforceable in every respect, and has
voluntarily agreed to comply with these covenants for their stated
term.  Employee agrees that in the event he or she is offered employment with a
Competing Business at any time in the future, Employee shall immediately notify
the Competing Business of the existence of the covenants set forth in Paragraphs
1 through 4 above.
 
6.           Enforcement of This Agreement.  Employee acknowledges that
compliance with the covenants set forth in Paragraphs 1 through 4 of this
Agreement is necessary to enable the Company to maintain its competitive
position, and that any actual or threatened breach of these covenants will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law.  In the event of any actual or threatened breach
of these covenants, the Company shall be entitled to injunctive relief,
including the right to a temporary restraining order, and other relief,
including damages, as may be proper along with the Company’s attorneys’ fees and
court costs.  The foregoing stipulated damages and remedies of the Company are
in addition to, and not to the exclusion of, any other damages the Company may
be able to prove.  In addition, if any court shall at any time hold these
covenants to be unenforceable or unreasonable in scope, territory or period of
time, then the scope, territory or period of time of the covenants shall be that
determined by the court to be reasonable.  Employee consents to the jurisdiction
of the Circuit Court of Lake or Cook County, Illinois for purposes of the
enforcement of this agreement.
 
7.           Severability.  If any phrase or provision of this Agreement is
declared invalid or unenforceable by a court of competent jurisdiction, such
phrase, clause or provision shall be deemed severed from this Agreement, but
will not affect the enforceability of any other provisions of this Agreement,
which shall otherwise remain in full force and effect.  If any restriction or
limitation in this Agreement is deemed to be unreasonable, unenforceable or
unduly restrictive by a court of competent jurisdiction, it shall not be
stricken in its entirety and held totally void and unenforceable, but shall
remain effective to the maximum extent permissible as determined by said court.
 
8.           Entire Agreement.  Except as provided in (1) and (2) below, this
Agreement represents the entire agreement between the parties covering
confidentiality, non-competition and non-solicitation restrictions, and it
supersedes and renders null and void all prior agreements (or any portions
thereof), arrangements or communications between the parties covering such
restrictions, whether oral or written.  In particular, to the extent Employee
has signed more than one version of this Agreement in connection with restricted
stock unit awards for multiple years, the latest of such executed Agreements
shall apply.  The terms of this Agreement may not be altered or modified except
by written agreement of Employee and the Company.  Notwithstanding the
foregoing:
 
(1) to the extent that, pursuant to an employment contract or otherwise,
Employee is currently or in the future becomes subject to any similar
obligations that are more restrictive in any respects than Employee’s
obligations under this Agreement, then the more restrictive terms shall govern;
and
 
(2)  this Agreement in no way limits or changes the Company’s obligations to
Employee in regard to severance and any other specified matters under any
employment, severance or similar agreement that may now or in the future be in
place between the Company (or any predecessor or successor company) and
Employee.
 
9.           Notification.  Employee further agrees that the Company may notify
anyone later employing him or her of the existence and provisions of this
Agreement.
 
10.           Successors and Assigns.  This Agreement shall be enforceable by
the Company and its successors and permitted assigns.
 
11.           General.  Employee agrees that:
 
(a)           Waiver of any of the provisions of this Agreement by the Company
in any particular instance shall not be deemed to be a waiver of any provision
in any other instance and/or of the Company’s other rights at law or under this
Agreement;
 
(b)           The provisions of this Agreement shall be considered severable;
 
(c)           This Agreement shall accrue to and be binding upon the Company and
Employee; and
 
(d)           The captions in this Agreement shall be for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
12.           Governing Law.  The law of the State of Illinois shall govern this
Agreement without regard to its choice of law provisions.
 
By my signature below, I acknowledge receipt of the Restricted Stock Unit
Agreement to which this Agreement is attached as Exhibit A, and I and agree to
the terms and conditions expressed in this Non-Competition, Non-Solicitation and
Confidentiality Agreement.
 
Employee Name :      
 


 


 
Signature                                                                                     Date
 
PLEASE RETURN TO MARY CRAIN, WALGREEN CO., FINANCE DEPARTMENT MS #2261, 200
WILMOT ROAD, DEERFIELD, IL 60015
 

 
 

--------------------------------------------------------------------------------

 













WALGREEN CO.
LONG-TERM PERFORMANCE INCENTIVE PLAN
Beneficiary Designation Form


I, ___________________________________, hereby make the following beneficiary
designations under the Walgreen Co. Long-Term Performance Incentive Plan (which
includes Restricted Stock Unit Awards and the Performance Share Program, as
applicable), such that the balance of any shares issuable to me or cash payable
to me under this Plan following my death shall be paid to the following
beneficiary or beneficiaries:


 
Name of Individual or Entity1
Social Security or
Tax I.D. Number
 
Relationship
     
Primary ______________________________
_________________
_______________
Contingent ____________________________
_________________
_______________



If more than one person is named primary beneficiary, I desire that they share
equally in shares to be issued or payments to be made under the Plan, unless I
have indicated that they are to receive such shares or payments in unequal
proportions.  Should one or more (but not all) of the above-named primary
beneficiaries predecease me or die before receiving all shares or payments due
under the Plan, the surviving primary beneficiaries shall share equally in what
would have been the deceased beneficiary’s share, unless I have indicated to the
contrary on an attached sheet.


Should all of the above-named primary beneficiaries predecease me or die before
receiving all shares or payments due under the Plan, such shares or payments
should be made to the contingent beneficiaries listed above in equal share,
unless I have indicated that they are to receive such shares or payments in
unequal proportions.  Should one or more (but not all) of the above-named
contingent beneficiaries predecease me or die before receiving all shares or
payments due under the Plan, the surviving contingent beneficiaries shall share
equally in what would have been the deceased beneficiary’s share, unless I have
indicated to the contrary on an attached sheet.


Should all of the above primary and contingent beneficiaries predecease me or
die before receiving all shares or payments due under the Plan, any remaining
Plan shares or payments shall be made to my estate or the legally established
beneficiaries or heirs of my estate.


This beneficiary designation form cancels and supersedes any previous
designation that I may have made under this Plan or the Restricted Performance
Share Plan, if applicable. The designation is effective as of the date this form
is signed by me. I have the right to change this beneficiary designation at any
time by filing a new beneficiary designation form.




__________________________________ _______________________
Employee
Name                                                                Dated




__________________________________
Employee Social Security Number




__________________________________                                                                           _______________________
Witness                                                                Dated



--------------------------------------------------------------------------------

 
1 Attach a separate sheet to name multiple primary or contingent beneficiaries.